Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 16/563,783, which was filed 09/06/19. Claims 1-20 are pending in the application and have been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.   
Consider independent claims 1, 9, and 17, the claimed invention is directed to non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claims are directed to the abstract idea of transforming modified Extended Backus-Naur Form grammars by applying rewrite rules, which is a basic concept that is similar to abstract ideas previously identified by the courts, for example, a mental process such as comparing or categorizing information that can be performed in the human mind, or by a human using a pen and paper. The additional elements or combination of elements in the claims other than the abstract idea per se (i.e. “computer”, “non-transitory computer-readable storage medium storing executable program instructions”, “processor”) amount to no more than recitation of generic computer structure that serves to perform generic computer functions that are well-
Dependent claims 2-8, 10-16, and 18-20 are also directed to non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claims are directed to further details of the rules and parsing used in the overall abstract idea of transforming modified Extended Backus-Naur Form grammars by applying rewrite rules, which is a basic concept that is similar to abstract ideas previously identified by the courts, for example, a mental process such as comparing or categorizing information that can be performed in the human mind, or by a human using a pen paper. Specifically, dependent claims 2, 3, 5-8, 10, 11, 13-16, 18, and 19 are each directed to further details specifically regarding the rules used for the transformation. Dependent claims 4, 12, and 20 merely further specify the type of parser, which itself is an abstract idea. The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Allowable Subject Matter
Claims 1-20 would be allowable if amended to overcome the 35 U.S.C. 101 rejections outlined above. 

The following is a statement of the examiner’s reasons for indicating subject matter allowable over the prior art:

The closest prior art to independent claims 1, 9, and 17 is Þorsteinsson et al. (“A Wide-Coverage Context-Free Grammar for Icelandic and an Accompanying Parsing System”. Proceedings of Recent Advances in Natural Language Processing, pages 1397-1404, Varna, Bulgaria, Sep 2-4, 2019). Þorsteinsson discloses a massive context free grammar for parsing Icelandic, written in a superset of Enhanced Backus-Naur Format, see Section 6 on page 1399. As Þorsteinsson teaches, “This superset is our own implementation which facilitates automatic expansion of production rules” … “In our grammar, we use automatic expansion of macro-like constructs, called variants, for this purpose. Variants are defined for the morphological features for which agreement is required within the productions of a nonterminal” … “When the CFG is parsed, the variants are expanded as macros having each of their feature values in turn. The fragment above is expanded from three production rules to a total of 3 rules * 4 cases * 2 numbers * 3 genders = 72 expanded rules in the grammar. They include: 
NounPhrase -> 
Determiner_nom_sg_masc? Noun_nom_sg_masc 
| Determiner_nom_sg_fem? Noun_nom_sg_fem 
| Determiner_nom_sg_neut? Noun_nom_sg_neut 
...[21 generated productions omitted]... 
Determiner_nom_sg_masc -> det_nom_sg_masc 

Determiner_nom_sg_neut -> det_nom_sg_neut 
...[21 generated productions omitted]... 
Noun_nom_sg_masc -> no_nom_sg_masc 
Noun_nom_sg_fem -> no_nom_sg_fem 
Noun_nom_sg_neut -> no_nom_sg_neut 
...[21 generated productions omitted]...”
See Þorsteinsson pages 1399 and 1400, Sections 6 and 6.2. 
Thus while Þorsteinsson addresses the morphological complexity of parsing Icelandic language using the variant expansion shown above, Þorsteinsson does not disclose the agglutination metasymbol based rule rewriting found in independent claims 1, 9, and 17. Dependent claims 2-8, 10-16, and 18-20 contain the subject matter of respective parent claims 1, 9, and 17, and are also considered allowable over the prior art.

Other pertinent prior art:

US 20140278427 A1 Riviere Escobedo discloses a dynamic dialog agent with natural language understanding in which a NLU module includes such as grammatical connected language ordered in the Extended Backus-Naur Form (EBNF) notation, and a CFG parser that detects an utterance based on locating a production rule for a respective dialog agent. 

US 20120004903 A1 Pillai discloses tree parser rules written in a context free grammar such as EBNF.



US 20080306726 A1 Levy discloses a global knowledge representation system and method using an extensible, language-independent markup language made up of KODAXIL encoded words, includes crafting a universal representation of knowledge in any natural language composed of words and symbols as a string of KODAXIL words which are an extensible set of BASE64 encodings of common and reserved vocabulary by assigning to each word and each symbol a KODAXIL word composed of an artificial handle derived in part using BASE64 encoding to encode within each KODAXIL word information about each word and symbol including lexical class of the word, other semantic information, and expression structure including implicit and explicit context markup; and stringing the KODAXIL words together to provide the universal representation of knowledge.

US 20160042442 A1 Schoning discloses evaluating service definitions in a service-oriented architecture (SOA) system which provides service offerings categorized according to service categories using a taxonomy.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



Primary Examiner, Art Unit 2657                                               04/06/21